Citation Nr: 1744822	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  14-26 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for heart disease, including as related to claimed exposure in service to an herbicide such as Agent Orange.

3.  Entitlement to an effective date earlier than March 1, 2006, for the establishment of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to September 1971. He also had reserve service from March 1969 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. In a December 2012 rating decision, the RO denied service connection for heart disease, and denied an effective date earlier than March 1, 2006, for the establishment of service connection for PTSD. In a July 2016 rating decision, the RO denied a request to reopen a previously denied claim for service connection for psoriasis.

In April 2017, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

As explained below, since the RO issued rating decisions denying the Veteran's claim for service connection for psoriasis, VA received service department records that were not previously associated with the claims file. Therefore, the Agency of Original Jurisdiction, in this case the RO, must reconsider the claim. The Board is REMANDING the claim to the RO for reconsideration. For reasons explained below, the Board also is REMANDING to the RO the issue of service connection for heart disease. The REMANDED issues are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1. In September 2006, the RO granted service connection for PTSD, and established an effective date of March 1, 2006, the date the claim was filed with the RO.

2. In February 2012, more than one year after the September 2006 decision as to the effective date, the Veteran filed a freestanding claim for earlier effective date for the grant of service connection for PTSD.


CONCLUSIONS OF LAW

1. The September 2006 rating decision granting service connection for PTSD and assigning an effective date for that disability is final. 38 U.S.C.A. § 7105 (West 2014).

2. The claim of entitlement to an earlier effective date is dismissed as untimely filed. 38 U.S.C.A. § 7105; Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016). 

The United States Court of Appeals for Veterans Claims (Court) has indicated that, in a request to reopen a previously denied claim based on the submission of new and material evidence, notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim, and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant. Kent v. Nicholson, 20 Vet. App. 1 (2006).

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in letters issued in 2003 through 2016. In those letters, the RO notified him what information was needed to substantiate claims for service connection. In a March 2016 letter the RO explained what constitutes new and material evidence. The 2003 through 2016 letters also addressed how VA assigns disability ratings and effective dates.

In the April 2017 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach a decision on the issue that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Effective Date

The Veteran is seeking an effective date earlier than the existing March 1, 2006, date for the establishment of service connection for his PTSD. He contends that the effective date effective from the date of his separation from service, or should be based on the date of a claim for non-service-connected (NSC) disability pension that he filed in 2003, rather than on the date of a claim for service connection, and service-connected disability compensation, for PTSD, that he filed in 2006.

Generally, the effective date of an award of compensation for service-connected disability will be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the Court held that, once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if contains clear and unmistakable error (CUE). The Court noted that any other result would vitiate the rule of finality. In other words, the Court found that there may not be a freestanding claim for an earlier effective date. When a claim is raised that would be a freestanding claim for an earlier effective date, the Court held, that claim should be dismissed.

On October 30, 2003, the Veteran initiated an informal claim for NSC pension. On November 4, 2003, the RO stamped as received his written claim for NSC pension.  The Veteran stated that the disabilities that prevented him from working were kidney stones, a heart condition, a liver condition, sleep apnea, anxiety, depression, a bilateral shoulder condition, and circulation problems in his feet. In a December 2003 rating decision, the RO granted NSC pension, effective October 30, 2003.

A rating decision becomes final when a claimant does not file a notice of disagreement (NOD) within one year after a decision is issued. 38 U.S.C.A. § 7105. The Veteran did not file an NOD within a year after the RO issued the December 2003 rating decision. Therefore, that decision became final as to both the grant of NSC pension and the effective date for pension.

On March 1, 2006, the Veteran initiated an informal claim for service connection and service-connected compensation for PTSD. On March 17, 2006, the RO stamped as received a written statement from the Veteran stating that he was seeking service connection for PTSD/anxiety disorder. The Veteran reported that during service he was sexually assaulted by persons whom he met in conjunction with medical treatment.

In a September 2006 rating decision, the RO granted service connection, effective March 1, 2006, for PTSD, also claimed as anxiety. The RO assigned a disability rating of 50 percent. In October 2006, the Veteran submitted an NOD with the 50 percent rating that the RO assigned. In the NOD the Veteran did not mention the effective date for service connection that the RO assigned. As he did not file an NOD with respect to the effective date within a year after the September 2006 rating decision, that decision became final as to the effective date. In a May 2007 rating decision, the RO increased the rating for PTSD to 70 percent, effective March 1, 2006. The RO also granted a total disability rating based on individual unemployability. In October 2007, the Veteran withdrew from further consideration his appeal of the rating for his PTSD.

In February 2012, the Veteran submitted a claim for an earlier effective date for service connection for his PTSD. In a December 2012 rating decision, the RO denied an effective date earlier than March 1, 2006, for service connection for his PTSD. The Veteran initiated and completed an appeal of the December 2012 decision with respect to that effective date. In his January 2013 NOD he noted that as early as 2005 he had VA treatment for mental health issues including PTSD. In his July 2014 substantive appeal, he stated that distress, embarrassment, and distrust related to events that led to his PTSD caused him to delay seeking compensation for his PTSD. He indicated that, as persons whom he met during service in the course of medical treatment at a government facility were involved in the sexual assault he sustained, the date of the assault should be considered in determining the effective date for service connection for his PTSD.

In the April 2017 Board hearing, it was noted that the Veteran felt that the effective for service connection for his PTSD should be related to the date of traumatic experience, including sexual assault, during service. It was also noted that, based on discussions with his representative, the Veteran accepted seeking an effective date based on the 2003 date of receipt of his claim for NSC pension for conditions including anxiety and depression. His representative asserted that VA regulations at 38 C.F.R. § 3.151, and the Court case Keller v. Brown, 6 Vet. App. 157 (1994), indicate that a claim for compensation may be considered a claim for pension, and vice versa.

VA regulations indicate that a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation. 38 C.F.R. § 3.151(a) (2016). In Keller, supra, at 162, the Court remanded the case to the Board in part to adjudicate a claim for NSC pension that the Court found was implied by the veteran's claim for increased ratings for service-connected disabilities.

The Board acknowledges the Veteran's contention that service connection for his PTSD should be effective from his separation from service, as his PTSD stems from trauma during his service. As provided in 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400, however, compensation for service-connected disability is effective from the date of receipt of the claim, or the date entitlement arose, whichever is later. His claim for service connection for PTSD was later than the onset of his PTSD, so the effective date cannot be earlier than the date of receipt of the claim.

Under 38 C.F.R. § 3.151, the Veteran's 2003 claim could be considered a claim for pension or a claim for compensation. The disorders the Veteran reported in 2003 included anxiety and depression, psychological issues that were considered in the eventual diagnosis of his PTSD. After the RO addressed the 2003 claim as a claim for pension, however, the Veteran did not appeal the RO's decision, and it became final. Thus his earliest claim that was addressed as a claim for PTSD was the one received in 2006.

In the October 2006 NOD, the Veteran expressed disagreement with the rating assigned for PTSD in the September 2006 rating decision; but he did not express disagreement with the effective date for service connection for PTSD. Nor did he otherwise submit a timely NOD regarding the effective date. The September 2006 decision as to the effective date thus became final a year after it was issued.

In February 2012, more than a year after the September 2006 decision regarding the effective date, the Veteran filed his claim for an earlier effective date for service connection for PTSD. Because the 2006 decision regarding the effective date became final, the 2012 claim constitutes an attempt to establish a freestanding claim for an earlier effective date. As the Court explained in Rudd, a freestanding claim for an earlier effective date may not exist, and an attempt to create such a claim should be dismissed. Therefore, the appeal is dismissed as not timely filed. See VAOPGCPREC 9-99 (Board may dismiss any appeal which is not timely filed).


ORDER

The claim of entitlement to an effective date earlier than March 1, 2006, for the grant of service connection for PTSD is dismissed.



	(CONTINUED ON NEXT PAGE)


REMAND

The Board is remanding to the RO, for additional action, the issues of service connection for psoriasis and heart disease.

The Veteran is seeking to reopen previously denied claims for service connection for psoriasis. He reports that he had pityriasis or psoriasis during childhood. He states that he did not have severe skin problems when he entered service. He reports that during service he had severe psoriasis, and that he has continued to have psoriasis ever since. He is seeking service connection for incurrence or aggravation of psoriasis during service. He also contends that his psoriasis is aggravated by his service-connected PTSD.

In October 1971, the Veteran submitted a claim for service connection for psoriasis and acne vulgaris. In a December 1971 rating decision, the RO denied service connection for psoriasis and acne vulgaris. A rating decision becomes final when a claimant does not file a notice of disagreement (NOD) within one year after a decision is issued. 38 U.S.C.A. § 7105 (West 2014). A rating decision also becomes final if a claimant files a timely NOD, but does not file a timely substantive appeal. 38 U.S.C.A. § 7105. A final decision on a claim that has been denied shall be reopened if new and material evidence with respect to that claim is presented or secured. 38 U.S.C.A. §§ 5108, 7104(b) (West 2014). New and material evidence received within a year after the rating decision will be considered as having been filed in connection with the claim. 38 C.F.R. § 3.156(b) (2016). If service department records not previously associated with the claims file are received, VA will reconsider the claim. 38 C.F.R. § 3.156(c). The Veteran did not file an NOD with the December 1971 rating decision. The Court has ruled that, if the Board determines that new and material evidence has been submitted, the case must be reopened and evaluated in light of all of the evidence, both new and old. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the last time that the claim was finally disallowed on any basis (not only since the last time that the claim was disallowed on the merits). Evans v. Brown, 9 Vet. App. 273 (1996).

In March 2006, the Veteran submitted a claim for service connection for psoriasis. In a September 2006 rating decision, the RO denied reopening of the previously denied claim for service connection for psoriasis. The Veteran did not file an NOD with the denial in the September 2006 rating decision of reopening of a claim for service connection for psoriasis.

In December 2015, the Veteran submitted a claim to reopen a previously denied claim for service connection for a "skin condition." In that claim he also sought service connection for skin cancer, claimed as resulting from sun exposure. In a January 2016 rating decision, the RO denied reopening of a previously denied claim for service connection for acne vulgaris. The RO granted service connection for scars residual to skin cancer.

In February 2016, the Veteran submitted a claim for "reevaluation" for "psoriasis/skin condition." 

In May 2016, VA received service department records that were not previously associated with the claims file. The claims file contains a records envelope containing 18 pages of medical records from the Veteran's service. Those records are noted as received by VA in October 1971. In 2016 the National Archives and Records Administration sent VA medical and personnel records from the Veteran's service. A VA liaison office stamped those records as received May 26, 2016. The information received included 30 pages of records, including some medical records that were not previously in the file. Some of the additional records address the Veteran's skin condition.

In a July 2016 rating decision, the RO interpreted the Veteran's claim for "reevaluation" for "psoriasis/skin condition" as a request to reopen a previously denied claim for service connection for psoriasis. The RO denied the request to reopen. In the rating decision, the RO listed as evidence considered an August 2006 VA examination, which includes an opinion that the Veteran had psoriasis before service that was not aggravated in service. The RO listed as evidence considered service treatment records, but the RO did not note that VA received additional service treatment records after the August 2006 VA examiner reviewed the file. The Veteran timely initiated and completed an appeal of the July 2016 rating decision.

VA received in May 2016 service department records that were not previously associated with the claims file. In the July 2016 rating decision, the RO reported having considered the Veteran's service medical records, but the rating decision contains no indication as to whether the RO recognized that the records received in May 2016 included pages, including pages regarding psoriasis treatment, that were not in the group of service medical records that joined the file in the 1970s. In accordance with 38 C.F.R. § 3.156(c), VA is to reconsider the claim. The Board therefore is remanding the psoriasis service connection claim to the RO for reconsideration.

The Veteran states that he has heart disease that was diagnosed years after his service. He has contended that his heart disease is attributable to exposure, during his service in Guam, to herbicides such as Agent Orange. He also contends that his heart disease was caused by or is aggravated by manifestations of his PTSD, including severe sleep impairment.

Under certain circumstances, service connection for certain specified diseases may be presumed if a veteran was exposed during service to certain herbicides, such as Agent Orange, that contain dioxin. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2016). The diseases for which service connection is presumed based on herbicide exposure include ischemic heart disease. 38 C.F.R. § 3.309(e). If a veteran was exposed to such an herbicide during service, service connection for ischemic heart disease will be presumed if the disease becomes manifest to a degree of 10 percent disabling at any time after service. 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e). Records of medical treatment of the Veteran reflect that from 2004 forward he was noted to have cardiac arrhythmia, and from 2010 forward testing showed evidence of cardiomyopathy. Testing performed in July 2016 showed no evidence of ischemia. From September 2016 forward, physicians have described his heart disease as non-ischemic cardiomyopathy. His non-ischemic heart disease is not among the diseases for which service connection is presumed if there was herbicide exposure in service. He has not provided direct evidence that his heart disease is related to his claimed herbicide exposure in service. Therefore it is not necessary to develop evidence addressing the question of whether he had herbicide exposure in service.

In the April 2017 Board hearing, the Veteran stated that, from the early 1970s forward, one of the effects of his service-connected PTSD has been severe sleep problems, such that he has no more than two or three hours of sleep per night. He reported that, in about 2001 or 2002, while he was in VA medical treatment for kidney problems, a cardiologist found that he had heart problems. He stated that the cardiologist suggested that his PTSD-related sleep problems may have caused or aggravated his heart problems. The claims file contains records of treatment of the Veteran by the cardiologist that the Veteran identified, but those records do not contain any opinion regarding the likelihood of a relationship between the Veteran's sleep problems and his heart disease. The Board is remanding the heart disease service connection issue for a VA medical examination with file review and opinion as to the likely etiology of his heart disease, including any relationship to sleep problems and PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Review the expanded claims file, including service department records received in May 2016 that include medical records that were not previously associated with the claims file. If information in the expanded claims file suggests the need for development of additional evidence, develop such evidence. Then, reconsider the claim for service connection for psoriasis.


2. Schedule the Veteran for a VA medical examination to address the likely etiology of his current heart disease. Provide the Veteran's claims file to the examiner. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide clear and thorough explanations for each of the findings and opinions. 

Ask the examiner to state diagnoses for all current heart disorders. Ask the examiner to provide, for each of the Veteran's current heart disorders, opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that his severe sleep impairment, with no more than two or three hours of sleep per night, and/or other effects of his posttraumatic stress disorder (PTSD): (a) proximately caused the heart disorder, or (b) aggravate the heart disorder. 

3. Then review the expanded record and readjudicate the claim for service connection for heart disease.

4. Then, if any of the remanded issues remains denied, provide the Veteran and his representative with a supplemental statement of the case, and afford them an opportunity to respond.

The Board intimates no opinion as to the ultimate outcome of the remanded matters. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


